 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Federation of Casino and Gaming Em-ployees and New Pioneer,Inc., d/b/a New PioneerClub. Case 31-CP-27June 30, 1967DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn May 10, 1967, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Decision and the General Counsel filedcross-exceptions and a supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the en-tirerecord in this case including the Trial Ex-aminer's Decision, the exceptions of the Respond-ent,'and the cross-exceptions and supportingmemorandum of the General Counsel, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERbrought under Section 10(b) of the Act, was heard at LasVegas, Nevada, on January 20, 1967, pursuant to duenotice to all parties.'The complaint dated January 6, 1967, was based upona charge filed by the Company on December 27, 1966.The complaint alleged in substance that the Union hadviolated Section 8(b)(7)(B) of the Act by picketing theCompany for a recognitional or organizational objectwithin 12 months of a valid election, which the Union hadlost.The Union duly filed an answer denying all charges ofunfair labor practice and affirmatively alleging that itspicketing after December 27, 1966, was for the object ofprotesting unfair labor practices committed by the Com-pany.At the hearing all parties were represented, were af-forded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on theissues, to argue the issues orally upon the record, and tofile briefs and proposed findings. The General Counselhas filed a brief which has been carefully considered.Upon the entire record of the case and upon my observa-tion of the witnesses, I make the following-FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE COMPANYThe answer admits that the Company operates a bar,restaurant, and a gambling casino in Las Vegas, Nevada,and receives in excess of $500,000 annually from its gam-bling activities. The Company annually purchases, fromsources in the State of Nevada, in excess of $50,000worth of goods and services from enterprises which an-nually purchase directly from sources outside the State ofNevada in excess of $50,000 worth of goods and ser-vices.Therefore it is found that the Company is now, and atall times material herein has been an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, American Federationof Casino and Gaming Lmployees, Las Vegas,Nevada, its officers, agents, and representatives,shall take the action set forth in the Trial Ex-aminer's Recommended Order.'Among other things, the Respondent except, to the failure of the TrialExaminer to find as a fact and to conclude as a matter of law that the elec-tion referred to in his Decision was not a valid election within the meaningof Section 8(b)(7)(B) of the Act We find no merit in this exception in viewof the Respondent's failure to request Board review of the RegionalDirector's decision in the representation proceeding. as provided by theRules and Regulations of the BoardTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner This proceeding,166 NLRB No. 8211.THE LABORORGANIZATION INVOLVED, ITSNONCERTIFICATIONThe pleadings also establish that the Union is now, andat all times material herein has been a labor organizationwithin the meaning of Section 2(5) of the Act. In itsanswer the Union concedes that it is not currently cer-tified, nor has it been certified by the Board, pursuant tothe provisions of Section 9 of the Act, as the collective-bargaining representative of any of the employees of theEmployer.In the course of the hearing Counsel for the partiesstipulated that Thomas Hanley, Vivian Brooks, GlenHerron, and Otho Dale Hill were officers of the Union,and Albert M. Dreyer its counsel.' In this Decision American Federation of Casino and Gaming Em-ployees is referred to as the Union, New Pioneer, Inc , d/b/a New PioneerClub, is referred to as the Company or the Casino, the General Counselof the Board and his representatives at the hearing, as the General Coun-sel, the National Labor Relations Board as the Board, and the LaborManagement Relations Act, as amended, as the Act AMERICAN FEDERATION OF CASINO545III.THE UNFAIR LABOR PRACTICESUndisputed BackgroundIt is undisputed that the Company operates the NewPioneer Club, which is a gaming casino with restaurantsand bars located at the corner of First and FremontStreets in the city of Las Vegas, Nevada. It is likewiseundisputed that the Union for many months has been ac-tively engaged in organizing the employees of casinos inthe State of Nevada. The employees whom the Unionseeks to organize are those engaged in the actual conductof gaming operations such as dealers, dicemen, and box-men, below the management level.The present proceeding is connected with priorproceedings of the Union in its attempt to organize theseemployees.The Representation ProceedingIt is undisputed that in the spring and early summer of1964 the Union attempted to organize a unit of thecasino's gaming employees. On July 17, 1964, it filed anRC petition with the Regional Office of the Board, thenRegion 20, San Francisco, California, seeking certifica-tion of the Company's employees in a unit described asfollows, "all casino employees employed by the employerat its Las Vegas, Nevada location" except noncasino em-ployees, office clerical employees, guards, and super-visors, etc. as defined in the Act. This proceeding whichis docketed as Case 20-RC-6020 was later consolidatedwith other cases affecting similar units of employees insimilar establishments in the gaming industry in LasVegas, Nevada. On March 11, 1965, the Board issued aDecision and Direction of Election inEl Dorado Inc.,d/blaEl Dorado Club,151NLRB 579 in which itdirected elections of employees in the various establish-ments including the unit of employees at the New PioneerClub.After one postponement the election was conducted onNovember 16, 1966. The tally of ballots indicated the fol-lowing results:1.Approximate number of eligible voters.....782.Void ballots .......................................03.Votes cast for American Federation ofCasino and Gaming Employees (Independ-ent) ........................................................144.Votes cast for Culinary Workers Union,Local 226 ........ ...................................16.Votes cast against participating labororganizations ...........................................267.Valid votes counted .............................418.Challenged ballots ............ .................199.Valid votes counted plus challenged bal-lots ................................................. ....60As will be noted the challenged ballots were suffi-cient in number to affect the results of the election.It is undisputed that the Union filed objections to con-duct affecting the results of election with the Regional Of-fice of the Board,but it is likewise undisputed in thistranscript of testimony that this document was notreceived through the mail by the Regional Office untilNovember 25, 1966, and therefore was nottimelyfiled.2It is likewise undisputed that on December 7, 1966, aSupplemental Decision and Order in the case was issuedby the Regional Director,Region 31, Los Angeles,California,to which the case had been transferred, whichordered that the challenged ballots be opened andcounted.ThisSupplemental Decision and Order alsoruled that the objections to conduct affecting the resultsof the election filed by theUnionhadnot been timelyfiled.It is undisputed that no appeal was taken by the Unionfrom this Supplemental Decision and Order. Thereaftera revised tally of ballots was issued on December 20,1966, which stated that a majority of ballots were castagainst the participating labor organizations and a certifi-cation of results was issued.The Efforts of the UniontoObtain Recognition andBargainingIn addition to filing a petition seeking certification fromthe Board, the Union also sought recognition and bargain-ing through conferences with officers of the Company.Representatives of the parties met in a series of meetingswhich began on or about July 18, and concluded onNovember 7, 1966, but the Company consistentlyrefused to afford recognition to the Union and efforts tonegotiate a contract were unsuccessful.At various points in its abortive dealings with the Com-pany, the Union filed charges of unfair labor practiceagainst the Company. On November 1, 1966, it filed acharge alleging violations of Section 8(a)(1) of the Act inthat the Company had interrogated employees concern-ing their union sympathies and had engaged in surveil-lance of employees' union activities. Upon investigation,this charge was dismissed by the Regional Director (Re-gion 31) on the merits by letter dated December 1, 1966.The Union didnotappeal from this decision.Later on December 9, 1966, the Union filed a secondcharge against the Company which alleged that the Com-pany had violated Section 8(a)(1) of the Act by certainthreats to, and interrogations of, employees and hadrefused to bargain with the Union in violation of Section8(a)(5) of the Act. These charges were also investigatedand, on December 23, 1966, the Regional Director byletter, dismissed these charges. The Union appealed thelast-mentioned dismissal and refusal to issue complaint,but the General Counsel, Washington, D.C., affirmed theRegional Director's decision by a letter dated January 11,1967.3The Controversial PicketingAt the hearing, evidence was taken as to picketing1Section 102.69(a), Board Rules and Regulations, Serves 8, asamended, in pertinent part reads as follows: "Upon the conclusion of theelection, the regional director shall cause to be furnished to the parties atally of ballots.Within 5daysafter the tally of ballots has been furnished,any party may file with the regional director an original and 3 copies of ob-jections to the conduct of the election or conduct affecting the results ofthe election, which shall contain a short statement of the reasons therefor.Such filing must be timely whether or not the challenged ballots are suffi-cient in number to affect the results of the election. Copies of such objec-tions shall immediately be served on the other parties by the party filingthem, and a statement of service shall be made "3The letters setting forth the various reasons for these procedural deci-sions are G.C Exhs. 2(d); 10, 11 in evidence 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was conducted by the Union at the premises of theCompany. The New Pioneer Club is located-at the inter-section of First and Fremont Streets in the city of LasVegas, Nevada. According to testimony which was un-contradicted, the pickets patrolled the sidewalk from thecorner to the Company's building line on First and onFremont Streets,thus encompassingthe entrances to thecasinofrom each street. A stipulation of theparties statesthe following facts as to the picketingThat between late November, 1966 and up toDecember 29, 1966 the Union picketed with threesignsthe legends of which read, on the first sign."THISHOUSE BLACK LISTS DEALERSMEMBERS OF AFC&GE UNION "The second sign. "THIS HOUSE IS NON-UNION."The legend of the third sign reads as previouslytestified to from General Counsel's Exhibit Number4andGeneralCounsel'sExhibitNumber 5:"PIONEER DOES NOT HAVE CONTRACTAFC-GE UNION "On or about December 28, 1966, the signs werechanged in part and replaced by three signs, the firstsignreading"THISHOUSE VIOLATESFEDERAL WAGE LAWS "The secondsignsays"THIS IS A 'SWEATSHOP' PAYS DEALERS $12 A DAY "The thirdsignsays"THIS HOUSE DOESCOMMIT UNFAIR LABOR PRACTICES "The signs were completely changed over byDecember 29, 1966. The first of the original threesigns to cease being used was "THIS HOUSE ISNON-UNION "The last of the first three signs to come down read."PIONEER DOES NOT HAVE CONTRACTAFC-GE UNION."The Oral TestimonyIn addition to the documentary evidence which is large-ly the basis for the findings above in regard to therepresentation proceeding and the dismissal of the twounfair labor practice charges, the General Counsel sworeas witnesses, Dexter Smith, Norbert Jansen, and MiltonGoldstein. Smith testified credibly as to the fact that hemade photographs of the pickets and picket signs at vari-ous times.This testimony became surplusage when coun-sel for the parties by stipulation agreeduponthe variousdates upon which picketing was conducted and whichsigns were displayed by the partiesNorbert W Jansen, president of the New Pioneer Clubtestified that on approximately October 27, 1966, he metwith Tom Hanley, Vivian Brooks, Otho Dale Hill, andAlbert M. Dreyer at Jansen's office in the New PioneerClub. Jansen testified that on this occasion the represen-tatives of the Union stated that they wanted to show himsome "signature cards" and to discuss a labor agreementcovering the employees of the club He told therepresen-tatives of the Union that he did not wish to discuss anagreement with them or to look at their cards He toldthem that he would wait for an election to be conductedin the unit.Jansen also testified that on November 7 hemet with the same representatives of the Union Theyagain asked him to negotiate a contract with them but hetold them again that he wouldn't negotiate with them andthat he wanted to wait and see what the results of theelection would be. At this meeting Mrs. Brooks showedhim a copy of a contract which the Union had with theGolden Gate Casino. The union representatives and hediscussed various terms in the contract. The unionrepresentatives said it was a copy of the contract whichthey would like him to sign. There was some discussionthat the union representatives would provide him with acopy of the contract which he could send to his attorneyin Los Angeles. Jansen said to the union representativesthat he was not ready to have any agreement to bargain atthat particular time. Hanley laid a copy of the contract onhis desk but he gave it back to the officials as they wereleaving the meeting.On cross-examination Jansen said he was not surewhether it was at the first or second meeting that MrsBrooks offered to show him the authorization cardswhich he refused to accept. Jansen denied that he evermet with the representatives of the Union for the purposeof negotiating a contract. Jansen denied that he ever ad-mitted that the Union represented a majority of his em-ployees. Jansen said that the last time he met withrepresentatives of the Union was on the afternoon ofNovember 7. Jansen denied that at any time he said hewould sign the same contract as the California Club or theFour Queens Club.MiltonGoldstein, the Casino manager of the NewPioneer Club, testified that he attended a meeting on ap-proximately October 25 at which he and Jansen con-ferredwith representatives of the Union. Goldsteintestified that the union representatives said that theywanted Jansento signa contract. Hanley said that theUnion represented a majority of the Casino employees.Jansen said that he was willing to wait until they had theelectionGoldstein testified that Hanley said that theUnion represented a majority of the employees but thathe did not offer to prove it by authorization cards. Gold-stein denied that he made any promises or threats to in-fluence any of the employees in regard to their union af-filiations or sympathies.The DefenseIn his opening statement counsel for the Respondentstated that he intended to prove that the picketing con-ducted after December 28, 1966, was for the sole pur-pose of protesting unfair labor practices committed by theCompany. This statement provoked considerable argu-ment from all counsel on the question as to whether suchevidence was admissible in this proceeding on the state ofthe record. Counsel for the Union placed his argument onthe Board's decision inTeamsters "General" Local No.200, etc (Bachman Furniture Company),134 NLRB670. In that case the Union had pursued the usualrepresentation procedures to obtain certification. After itlost an election, the Union conducted picketing. In thatcase, in which the facts were stipulated, a majority of theBoard agreed with the Trial Examiner and found that thepicketing of the Union after the lost election, was not fora recognitional or organizational object, but was for thesole purpose of protesting the Company's unfair laborpractices 4The contention of the General Counsel as to the admis-sibilityof the evidence was (I) that the election con-ducted by the Board in the representation proceeding hadbecomefinalwhen the objections of the Union were not'Members Rogers and Leedom dissented AMERICAN FEDERATION OF CASINO547timely filed with the Regional Office, and the RegionalDirector had so ruled, and issued a Certification ofResults, and (2) that the Regional Director after in-vestigation of all the Union's charges of unfair labor prac-tice against the Company had dismissed those charges,and that the dismissal of the charges was affirmed by aruling of the General Counsel, Washington, D.C. TheGeneral Counsel contended that the finality of those priorproceedings foreclosed theUnion from introducingtestimony to show that the conduct of the Union inpicketing after the lost election was for thesolep irposeof protesting the Company's unfair labor practices.The Trial Examiner ruled that he would accepttestimony and other evidence which the Union claimedwould show that the object of the picketing after the lostelection was solely for the purpose of protesting the un-fair labor practices of the Company. The General Coun-sel asked that a specific objection be noted to the TrialExaminer's ruling.Pursuant to the ruling the Union offered the oraltestimony of union officers, Thomas Hanley, VivianBrooks, and Otho Dale Hill and two documents whichwillbementioned hereinafter.Thomas B. Hanley,general business manager of the Union, testified as fol-lows as to the object of the picketing:The object of that picketing that was being con-ducted at the Pioneer Club was for the purpose of in-forming the public that we had grievances anddisputes with the Employer which we were unable tosettle with the Employer, namely that the Employerwas committing and had committed unfair laborpractices by offering rewards to the employees ifthey voted against the union, for the purpose ofprotesting the fact that the Employer had circulatedcopies of a proposed agreement that we had offeredto him with certain deletions in it, and making thestatement to certain employees that if the union wasselected as the bargaining agent that they would beterminated, and also for the purpose of protesting theEmployer making statements to certain employeesthat they would receive better benefits in the way ofpositions such as boxman and floormen, and for thepurpose of protesting also the fact that the Employerwas using employees from that establishment underthe pretext that he was going to make them boxmenat the California Club, for the purpose of protestingthe position of the Employer that he was going to doeverything that he could to destroy the unionizationof the employees in that establishment to the extentthat he told myself and other representatives and em-ployees that he was going to do everything he couldto destroy the union, that he had lied to us for aperiod of months, and that he had pretended that hewas going to bargain, but that he was only stealingtime.Hanley further testified to the events which occurredat two meetings of union representatives and companyrepresentatives on October 25 and November 7. Hanleystated that on October 25 that he, Mrs. Brooks, andMessrs. Herron and Dreyer met with Messrs. Jansen andGoldstein representing the Company. At this meeting theUnion offered to show to the representatives of the Com-pany that the Union could establish the fact of its majori-ty through authorization cards which it had obtained fromthe employees; the Union offered to have these cardschecked by a third party. Jansen refused to examine thecards or to agree to a third party check. On this occasion,according to Hanley, Jansen said that "he was going tobargain" on various types of agreements and recognizethe Union, but that he felt that he "would go to an elec-tion, that he was not going to sign an agreement to bar-gain, and was not going to accept the proof of representa-tion," and he asked Hanley, if Hanley thought that he wascrazy.Hanley agreed that he looked neither crazy norstupid. Jansen then asked why Hanley thought he wouldaccept the Union when he was trying to destroy theUnion. Hanley asked Jansen what he meant and Jansenreplied, that he had his men use listening devices into theemployees' room, and he knew who were the union ad-herents; that he had gained time by lying to the unionrepresentatives, and that he never had any intention ofbargaining with the Union.Hanley stated that the last date upon which the Unionsought recognition from, or bargaining with, the Com-pany was on October 27, 1966. Hanley testified furtherthat he received reports from a man by the name ofKarnes, a union adherent, that the Company hadpromised him a position at the California Club as a box-man, if Karnes would not support the Union. He alsoreceived reports from Karnes that Karnes was trans-ferred from the New Pioneer Club to the New PioneerHotel, a job out of the unit. Hanley also received reportsfrom one, White, to the effect that Jansen had told him tomake no committments to the Union and he wouldreceive a better position and better benefits at the Califor-nia Club immediately after the election. Hanley statedthat he and the executive board of the Union made thedecision to establish the picket line on the New PioneerClub, after the union representatives met with Jansen andJansen told them that he had been deliberately lying to theunion representatives during the time that the electionproceeding was pending, and that he never had any inten-tion at any time of bargaining with the Union. Hanley saidthat the Union had a majority of the employees on thebasis of authorization cards and the payroll records of theemployer. Hanley testified that as soon as the Union lostthe election the Union abandoned the first set of signs asquickly as new picket signs could be made. After that thesigns read "This is a sweat shop pays dealers $12 a day,"and "This house violates Federal Wage Laws." The wit-ness could not recollect the legend on the third picket signbut the stipulation states that it read, "This house doescommit unfair labor practices."Hanley stated that on several occasions he told officersof the Company that the picketing was not for the pur-pose of inducing or persuading the Company to recognizetheUnion or to persuade the employees to join theUnion.Hanley also testified that he mailed objections to theelection in Case 3l-RC-59 at the post office in LasVegas, Nevada, on November 22, at 5:30 p.m. in the af-ternoon. This is the untimely filed objections to conductaffecting election.Mrs.Vivian Brooks, an organizer for the Union,testified that she attended two meetings at whichrepresentatives of the Company and the Union had met.The first one occurred on October 25. There had beenprior meetings with representatives of the Company, butat this meeting Jansen said that he had stalled for timeover the previous months and that now he did not want togo any further toward reaching an agreement or a con-tract with the Union. Brooks said that, on a prior occa- 548DECISIONSOF NATIONALLABOR RELATIONS BOARDsion and on this occasion,she offered to show Jansenauthorizationcards to establish that theUnionrepresented a majority of the casino employees, but hewould not look at them.She met again with Jansenon October 27 On this date,she was accompanied by representatives Hill and Her-ron. In the course of this meeting, Jansen asked her whatthe cost to his company would be, if he agreed to a con-tract like the one the Union had at the Golden GateCasino,which they were discussing.She asked Jansen ifshe could see his payroll for the purpose of making thiscomputation.Jansen gave his permission to see thepayroll data so she conferred with the bookkeeper of thecasino, and made a payroll list from the payroll records.5Mrs.Brooks stated that before the election, shereceived numerous reports about unfair labor practicescommitted at the casinoand they filed an8(a)(1) chargewith the Board.This charge was subsequently dismissedby theRegional Director,Region31After theelection,the Union also filed an unfair labor practice charge butthis was also dismissed by the same Regional Director. Itwas then stipulated by counsel that this charge is the onereferred to in the 8(a)(1) and 8(a)(5) charge which wasdismissed by the Regional Director and affirmed by theGeneral Counsel.According to Brooks,the picket linewas initiated around the first of November,after Jansenhad said that he was stalling,and it was initiated for thepurpose of compelling the Company to sign a contractand to protest the Company's unfair labor practices.Otho Dale Hill, a member of the executive board andpresident of the Local of the Union, stated that at themeeting of representatives of the Union and the Com-pany on October 25, there was a discussion as to the Gol-den Gate Casino contract and the cost of the wages andhealth and welfare terms to Jansen.At thismeeting, Jan-sen also stated that he had a listening device in the em-ployees' room and that he listened to them talking abouttheUnion.At this meeting, Jansen said that he didn'tneed a union and that he had been stalling for time and"playing among the raindrops"and that he wanted to goto an election,since he had stalled it this longIt is undisputed that on December6, 1966, Albert M.Dreyer,attorney for the Union wrote the following letterto the New PioneerClub, Inc..Attention: Mr Norman Jensen,PresidentGentlemen:In order to dispelany doubton the subject, weherebyinform you that the picketing now being con-ducted infront of your place of business by thisUnion isnot for the purpose of compelling or induc-ing you to recognize or bargainwith this Union as thecollective bargaining representativeof any of youremployees or to enterinto collectivebargaining con-tract. Its sole purpose is toinform the public (includ-ing your customers and patrons)of factswhich it isentitled toknow and of which it shouldbe apprised.Copies of this letter are being sent to all labor or-ganizations in Las Vegas, NevadaYours Very truly,This payroll list was introduced into evidence as Resp Exh 2AMERICAN FEDERA-TION OF CASINO ANDGAMING EMPLOYEESBy Albert M. DreyerIt is undisputedthat all picketing at the Company'spremises ceasedon January 13, 1967,pursuant to an in-junction issued by theappropriateU S. District Court.The General Counsel offered no testimony in rebuttal,resting his case onthe evidencein his case-in-chief andcross-examinationof the Union's witnesses.ConcludingFindingsFrom the briefsummary of the testimony and evidenceabove,it is clear that there are no factual questions; allwitnesses are in agreement on the sequence of events.However the Trial Examiner deems it appropriate tocomment upon the testimony of the witnesses and themanner in whichtheytestified.Jansen,the president ofthe Company, was amost uneasy witness. His testimonywas markedby extremecaution and evasiveness. Evenon direct examinationhe testifiedlike a man who fearedentrapmentby thequestioner.His memory was not goodexcept as to two pertinentfacts: (1) that he did not ex-amine the union authorizationcards offeredto him and(2) that the Union demanded recognition and bargaining.Goldstein,the managerof the Casino,was equally eva-sive and his testimony too is marked by limited memory.On theother handthe trio ofunionofficers,Hanley,Brooks, and Hall, testified withevery evidence offorthrightness and candor.Theytestifiedwillingly andtheir testimony was markedby a certainspontaneous in-dignation at the treatment accordedthem bythe represen-tativesof the Companyin the union-company con-ferences.Icredit the entire testimony of the unionrepresentatives, and I credit the testimony of Jansen andGoldstein only tothe extent that it is consistent with thetestimonyof theunion representatives.Fromall the evidence in the case I find that the unionrepresentatives had ample grounds to accusethe Com-panyof unfair labor practices and had ample grounds tobelieve that the Unionshould protest the unfair laborpracticesThis findingis required by undisputed facts inthe transcript of testimony It is undisputed that represen-tatives ofthe parties met priorto October25, and met onOctober 25 and November 7. At thesemeetings theUnionasked for recognition and bargaining and offeredto display the authorization cardswhich the Union hadobtained.It is undisputed that Jansen refusedto look atthese cards.It is also not disputedthat theydiscussed thecontractwhich the Unionhad withtheGolden GateCasino. This discussionhad gone so far that Jansen askedBrooks justhow muchitwouldcost the Company to paythe same health and welfare payments and wages asstated in the union-Golden Gate Casino Contract.It can-not be controverted,and it is not, that Jansen gaveBrooks access to hispayroll recordsand his bookkeeperfor the purpose ofmaking such a computation. In hertestimony Brooks stated this and produced the computa-tions and payrolldatatakenfrom the books of the Com-pany.It appears plain to thisTrial Examiner,that whenrepresentatives of a union and an employer reach a pointwhere theyare making computationsto see exactly howmuch compliance with a certain union-employercontract AMERICAN FEDERATION OF CASINO549will cost the particular employer, that they have passedfar beyond the stage of initial recognition and have reallyarrived at the hard core of all labor negotiations-cost tothe employer.According to the union witnesses Jansenlater admitted that he had lied and by his delaying tacticshad gained time in which to undermine the Union and dis-sipate its majority.That conduct of Jansen's, I deem to bethe reason for the indignation which is apparent in thetestimony of the union's representatives.From this it isclear, and I find that the Union had ample grounds to feelthat it should protest the unfair labor practices of theCompany.Unfortunately for the Union,it seems equally clear thattheUnion did not avail itself fully of the Board'sprocedures to correct the Company's unfair labor prac-tices.When the election was lost, the Union did nottimelyfile its objections to the conduct of the election.Section 102.69(a) of the Rules and Regulations of theBoard requires that objections to the conduct of the elec-tion or conduct affecting results of the election must befiled within 5 days of the tally of ballots furnished to theparties. Under the rule the Union's objections of conductaffecting the results of election were required to be in theoffice of the Regional-Director on November 23. It is un-disputed that they were not received on that date.November 24, 1966, was Thanksgiving Day and the dateon which the Regional Office received the objections wasNovember 25. The Board and the courts have alwaysconstrued this rule of time for filing strictly,so the objec-tionswere not timely filed.6Further, since the Unionfailed to file timely objections to the election the electionwas valid and the Company therefore could not berequired to bargain with the Union.7In this connection it should be noted that at the hearingthe Trial Examiner received in evidence as Respondent'sExhibit 3 a document entitled objections to conduct ofelection and conduct affecting results of election, thedocument which was not timely filed.At the request ofcounsel for the Union the Trial Examiner permitted thewithdrawal of this exhibit for duplication but ordered thatcounsel"submit 2 copies to the Reporter within 8 days ofthe end of the hearing." On February 2, 1967, 13 daysafter the close of the hearing, the counsel for the GeneralCounsel by letter informed Respondent of his intention tomove to strike all testimony referring to Respondent'sExhibit 3 because the required copies had not been for-warded to the official reporter pursuant to the Trial Ex-aminer's order. In his brief, counsel for the GeneralCounsel moved that Respondent's Exhibit 3, and alltestimony referring thereto be striken from the record.Because of counsel for the Union's failure to submit thecopies in accordance with the Trial Examiner's order themotion to strike is hereby granted.Upon all the evidence I find that the Union did notcease to ask for recognition and bargaining on December28 and 29 and thereafter, when it changed its picket signs.It is true that Dreyer, counsel for the Union by his letterof December 6, 1966,tried to disclaim any intention ofcompelling or inducing the Company to bargain with theUnion as the representative of the employees in the ap-propriate unit,but the letter is disclosed to be a meregesture by the testimony of the union representatives whostated that the picket signs were not changed untilDecember 28 and 29. A close reading of the testimony ofthe union representatives indicates that they regarded thepicketing at the premises of the Company as one continu-ous operation.Although they changed the picket signs onDecember 28-29,the inference from their testimony isthat the picketing after that date was to protest the unfairlabor practices of the Company,in addition to continuingthe Union's demand for recognition and bargaining. It iswell-settled law that picketing for dual objects is violativeof this section of the Act ifoneof the objects isproscribed by the section."Therefore I find that theUnion has conducted picketing at the premises of theCompany in violation of Section 8(b)(7)(B)of the Act asalleged in the complaint.IV.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,it shall be recommended thatit cease and desist therefrom and take certain affirmativeaction that I find necessary to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.New Pioneer,Inc., d/b/a New Pioneer Club is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By picketing the above-named Employer fromNovember 25, 1966,to January 13, 1967, with an objectof forcing and requiring New Pioneer Club to recognizeand bargain with the Respondent as the collective-bar-gaining representative of New Pioneer Club's employeesand of forcing and requiring New Pioneer Club's em-ployees to accept and select the Respondent as their bar-gaining representative, although Respondent was not cur-rently certified as such representative and a valid electionhaving been held within the 12-month period prior theretounder Section 9(c) of the Act,the Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(b)(7)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case,it is recom-mended that American Federation of Casino and GamingEmployees, their officers,agents, successors, and as-signs, shall:1.Cease and desist from:(a)Picketing or causing to be picketed, or threateningto picket New Pioneer Inc., d/b/a New Pioneer Clubwhere an object thereof is to force or require NewPioneer Club to recognize and bargain with it as therepresentative of its employees,or to force or require the6N.L.R.B.v. Conlon Bros Mfg. Co.,187 F.2d 329(C.A.7); GeneralBox Company,115 NLRB 301;Tung-Sol Electric,Inc., and TriangleRadio Tubes,Inc.,114 NLRB 104;General Electric Company, NilesGlass Works,Lamp Division,103 NLRB 108.'Irving Air Chute Company, Inc,149 NLRB 627.'Woodward Motors, Inc. (Local 182),135 NLRB 851308-926 0-70-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of New Pioneer Club to accept or select it astheir bargaining representative for a period of 1 year fromJanuary 13, 1967.1(b)Picketing or causing to be picketed, or threateningto picket New Pioneer Club for either of the aforemen-tioned objects, where within the preceding 12-monthperiod a valid election under Section 9(c) of the Act hasbeen conducted which the Respondent did not win.2.Take the following affirmative action which I findwill effectuate the policies of the Act(a)Post in Respondent's business offices and meetinghalls, copies of the attached notice marked "Appendix." 10Copies of said notice. to be furnished by the RegionalDirector for Region 31, after being duly signed by officialrepresentatives of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toitsmembers are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for Region 31 signedcopies of the aforementioned notice for posting by NewPioneer, Inc., d/b/a New Pioneer Club, if it be willing, inplaceswhere notices to employees are customarilyposted. Copies of said notice, to be furnished by the Re-gional Director for Region 3 1, after being signed by theRespondent, as indicated, shall be forthwith returned tothe Regional Director for disposition by him(c)Notify the Regional Director, Region 3 1, in writ-ing,within 20 days from the date of the receipt of thisTrialExaminer's Decision, what steps the Union hastaken to comply herewith. I IIT IS FURTHER RECOMMENDED that, unless the Unionshall, within 20 days from the date of receipt of this TrialExaminer's Decision, notify said Regional Director inwriting that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue anorder requiring the Union to take the action aforesaid.'Retail Store Employees' Union Local No692,Retail ClerksInterna-tionalAssociation, AFL-CIO (Irvins, Inc ),134 NLRB 686"In the eventthat this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notme In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF AMERICAN FEDERATIONOF CASINO AND GAMING EMPLOYEES AND TO ALLEMPLOYEES OF NEW PIONEER, INC., D/B/A NEWPIONEER CLUBPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT picket or cause to be picketed, orthreaten to picket, New Pioneer, Inc., d/b/a NewPioneer Club, where an object thereof is to force orrequire New Pioneer Club to recognize or bargaincollectivelywith us, or to force or require its em-ployees to accept or select us as their collective-bar-gainingrepresentative, for a period of 1 year fromJanuary 13, 1967.WE WILL NOT picket or cause to be picketed, orthreaten to picket New Pioneer Club, where an ob-ject thereof is to force or require New Pioneer Clubto recognize or bargain collectively with us, or toforce or require its employees to accept or select usas their collective-bargaining representative, wherea valid election which we did not win has been con-ducted by the National Labor Relations Boardamong the employees of New Pioneer Club, withinthe preceding 12 months.AMERICAN FEDERATION OFCASINO AND GAMINGEMPLOYEESLabor OrganizationDatedBy(Representative)(Title)This noticemust remainposted for60 consecutivedaysfrom the date of posting,and must not be altered,defaced, covered byany other material.If members or employees have any question concern-ing this notice or compliance with its provisions, theymay communicatedirectlywith the Board'sRegional Of-fice, 10th Floor,Bartlett Bldg., 215 West Seventh Street,Los Angeles, California 90014,Telephone 688-5850.